Exhibit 10.1 

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is dated as of December 15, 2017 (the
“Effective Date”), by and between Inpixon, Inc., a Nevada corporation (the
“Company”), and the holder(s) identified on the signature pages hereto (each, a
“Holder” and collectively, the “Holders”).

 

WHEREAS, the Holder holds a warrant issued on December 15, 2016 as amended from
time to time (the “Warrant”) to purchase that number of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) as set forth on
the Holder’s signature page hereto (collectively, the “Warrant Shares”);

 

WHEREAS, for the mutual benefit of the Company and the Holder, the Company
desires to exchange the Warrant owned by it for an aggregate of [            ]1
shares (the “Exchange Shares”) of Common Stock (subject to adjustment for
forward and reverse stock splits and the like) (the “Exchange”) issued in
reliance on the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, following the Exchange, the Warrant shall be cancelled and the Holder
shall have no further rights under such Warrant.

 

NOW, THEREFORE, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 3(a)(9) of the Securities Act, the Company and the
Holder have agreed as follows:

 

1. Exchange. As of the Effective Date, the Holder hereby agrees to exchange the
Warrant for the Exchange Shares. The Exchange Shares issued in exchange for the
Warrant will be issued without restrictive legends in accordance with the
exemption from registration provided by Section 3(a)(9) of the Securities Act
and Rule 144(d)(3)(ii). Neither the Holder nor the Company (nor any of their
Affiliates (as defined herein) nor any person acting on behalf of or for the
benefit of any of the foregoing), has paid or given, or agreed to pay or give,
directly or indirectly, any commission or other remuneration (within the meaning
of Section 3(a)(9) of the Securities Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder) for soliciting the
Exchange.

 

2. No Consideration. The Exchange Shares shall be issued to the Holder in
exchange for the Warrant without the payment of any other consideration by the
Holder that would not be consistent with the application of Section 3(a)(9) of
the Securities Act to the issuance of the Exchange Shares. The Holder hereby
agrees that, upon and subject to the consummation of the Exchange pursuant to
Section 3 below, including delivery of the Exchange Shares, all of the Company’s
obligations under the terms and conditions of the Warrant shall be automatically
terminated and cancelled in full without any further action required, and that
this Section 3 shall constitute an instrument of cancellation of such Warrant.

 

3. Mechanics of Exchange.

 

i. Delivery of Original Warrant and Exchange Shares. Within two (2) trading days
following the execution of this Agreement by the Company and the Holder, the
Company shall deliver, or cause to be delivered, to the Holder, the Exchange
Shares being acquired upon the exchange of the Warrant by deposit/withdrawal at
custodian in accordance with the instructions set forth on the Holder’s
signature page hereto and the Holder shall deliver the original Warrant to the
Company for cancellation. Notwithstanding the non-delivery of the original
Warrant in accordance with this Section 3(i), the Warrant shall be deemed
terminated and cancelled in accordance with Section 2 of this Agreement.

 

 



1 Up to an aggregate of 2,000,000 shares of Common Stock will be issued in
exchange for all outstanding Warrants.

 



 

 

 

ii. Fractional Shares. No fractional shares shall be issued upon the exchange of
the Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to acquire upon such exchange, the Company shall round up to the next
whole share.

 

iii. Transfer Taxes and Expenses. The issuance of the Exchange Shares on
exchange of the Warrant shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such Exchange Shares, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such Exchange Shares upon exchange in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such Exchange Shares unless or until the person or persons requesting
the issuance thereof shall have paid to the Company the amount of such tax or
shall have established to the satisfaction of the Company that such tax has been
paid. The Company shall pay all transfer agent fees required for same-day
processing of the delivery of any Exchange Shares.

 

4. Representations and Undertakings of the Holders. The Holder hereby represents
and warrants as of the date hereof to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):

 

(i) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and thereunder.

 

(ii) The Holder understands that the Exchange Shares are being offered, sold,
issued and delivered to it in reliance upon specific provisions of federal and
applicable state securities laws, and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act and applicable state
securities laws.

 

(iii) The Holder is not acquiring the Exchange Shares as a result of any
advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

(iv) The Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Exchange Shares, and has so evaluated the merits and risks of such investment.
The Holder is able to bear the economic risk of an investment in the Exchange
Shares and, at the present time, is able to afford a complete loss of such
investment.

 

(v) The Holder acknowledges that the offer, sale, issuance and delivery of the
Exchange Shares to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 3(a)(9) thereof. The Holder acknowledges
and understands that the Exchange Shares have not been registered under the
Securities Act or under any state securities laws. The Exchange Shares are being
acquired pursuant to an exemption from registration under the Securities Act and
may not be sold except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws.

 



 2 

 

 

(vi) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to its Warrant free and clear of all rights and
Encumbrances (as defined below). The Holder has full power and authority to
transfer and dispose of its Warrant to the Company free and clear of any right
or Encumbrances. Other than the transactions contemplated by this Agreement,
there is no outstanding vote, plan, pending proposal, or other right of any
person to acquire the Holder’s Warrant. As used herein, “Encumbrances” shall
mean any security or other property interest or right, claim, lien, pledge,
option, charge, security interest, contingent or conditional sale, or other
title claim or retention agreement, interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future.

 

(vii) The Holder is an accredited investor as such term is defined in Rule 501
of Regulation D.

 

(viii) From the Effective Date through the date until which all Exchange Shares
have been sold by the Holder, the Holder (together with its affiliates) agrees
to limit all sales of the Company’s common stock to no more than five percent
(5%) of the average daily trading volume as reported by the Nasdaq Stock Market
for the five trading days immediately prior to such sale.

 

5. Representations and Undertakings of the Company.

 

(i) The Exchange Shares have been duly authorized by all necessary corporate
action, and, when issued and delivered in accordance with the terms hereof, the
Exchange Shares shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 

(ii) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

 

(iii) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange pursuant to this Agreement. Other than the
exchange of the Warrant, the Company has not received and will not receive any
consideration from the Holder for the Exchange Shares.

 

(iv) Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other person acting on its behalf has provided the Holder or its
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information. The Company understands
and confirms that the Holder will rely on the foregoing representations in
effecting the transactions herein.

 

(v) The Company represents that the holding period of the Exchange Shares for
purposes of Rule 144 commenced on December 15, 2016, the issuance date of the
Warrant.

 



 3 

 

 

(vi) The Company undertakes to file a Current Report on Form 8-k (the "8-K
Filing") describing the Exchange Agreement within two business days of the
Effective Date. From and after the filing of the 8-K Filing, the Holder shall
not be in possession of any material, nonpublic information received from the
Company, any of its subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, that is not disclosed in the 8-K Filing. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Holder or any of their affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its subsidiaries
and its and each of their respective officers, directors, employees, affiliates
and agents, not to, provide the Holder with any material, nonpublic information
regarding the Company or any of its subsidiaries from and after the date hereof
without the express prior written consent of the Holder.

 

(vii) The Company undertakes to promptly provide, at its own cost and expense,
to the transfer agent, with a copy to the Holder all legal opinions necessary
for the Exchange Shares to be transferred pursuant to Rule 144.

 

6. Release by the Holder. The Holder, including its predecessors, successors,
members, shareholders, officers, directors, employees, parents, subsidiaries,
affiliates, executors, administrators, attorneys, trustees, representatives,
agents, assigns, insurers and any other persons or entities that they represent
or in which they have a beneficial interest or interest as a partner (the
“Holder Parties”) hereby release, remise, acquit and forever discharge any and
all claims (including claims for costs and attorneys’ fees), demands, sums of
money, actions, rights, causes of action, suits, debts, demands, dues, damages,
losses, costs, judgments, obligations and liabilities at law or in equity, of
any kind or nature whatsoever, known or unknown, that they may have had or
claimed to have had, or now have or claim to have or hereafter may have or
assert to have for, upon, or by reason of any matter, cause or thing relating to
or arising out of the Warrant or that certain Securities Purchase Agreement,
dated December 12, 2016, by and among the Company, the Holder and each other
purchaser party thereo (the “Claims”), whether directly or indirectly, from the
beginning of the world to the date of this Agreement as against Inpixon,
including its predecessors, successors, members, shareholders, officers,
directors, employees, parents, subsidiaries, affiliates, executors,
administrators, attorneys, trustees, representatives, agents, assigns, insurers
and any other persons or entities that they represent, by which they are
employed, for which they are directors, or in which they have a beneficial
interest or interest as a partner (the “Inpixon Parties”), provided, however,
that nothing in this release shall limit or affect the rights of the Holder to
enforce this Agreement. The Holder Parties acknowledge, understand, and agree
that they may hereafter discover facts, injuries or damages in addition to or
different from those which itknows or believes to be true with respect to the
subject matter of this instrument, but that it is the Holder Parties’ intention
hereby to fully, finally and forever settle and release any and all matters,
disputes and differences, known or unknown, suspected and unsuspected, with
respect to the Claims which do now exist, may exist, or heretofore have existed
between the Holder Parties, on the one hand, and the Inpixon Parties on the
other hand. The foregoing notwithstanding, no release shall apply to, and terms
“Claim(s)” shall not apply to any indemnification rights granted by the Company
to the Holder pursuant to the Warrant or any other agreement to which the Holder
and Company are parties.

 

7. Miscellaneous.

 

(i) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail; or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

If to the Company:

 

Inpixon

2479 E. Bayshore Road, Suite 195

Palo Alto, CA 94303

Attn: Nadir Ali, Chief Executive Officer

Fax No: (408) 824-1543

E-mail: nadir.ali@inpixon.com

 



 4 

 

 

If to the Holder, to the Holder’s address or e-mail address set forth on the
signature page hereto, or to such other address, facsimile number and/or e-mail
address and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
email containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(ii) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 

(iii) This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and accepted by facsimile or PDF signature and any such signature shall
be of the same force and effect as an original signature.

 

(iv) The terms of this Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

(v) This Agreement may not be amended or modified except in writing signed by
each of the parties hereto.

 

(vi) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

 

(vii) Neither the Company nor the Holder has paid or given, or will pay or give,
to any person, any commission, fee or other remuneration, directly or
indirectly, in connection with the transactions contemplated by this Agreement.

 

(ix) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

[The remainder of the page is intentionally left blank]

 



 5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY         INPIXON         By:     Name: Nadir Ali   Title: CEO

 

[COMPANY SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 



 

 

 

HOLDER

 

    Holder Name           Authorized Person (signature)           Authorized
Person (print name),           Title           Number of shares underlying
Warrant           Number of Exchange Shares       Address for Notice to Holder:
 

 

Instructions for delivery of Exchange Shares:

 

DTC Participant:       DTC Number:       Account Number:  

 

[HOLDER SIGNATURE PAGES TO EXCHANGE AGREEMENT]

 



 

 